Appellant, put on trial under an indictment charging the offense of assault with intent to murder, was convicted of the misdemeanor, "assault with a weapon." This operated as an acquittal of the "assault with intent to murder" charge, and consequently written charges requested, and objections to evidence, relating solely to that offense, need not be here considered.
This leaves the sole material question for our attention that of whether or not defendant's motion for a new trial should have been granted on the ground that the verdict of the jury was contrary to the great weight of the evidence. After a careful reading of the record, we are of the opinion that the evidence, while circumstantial, was yet ample to support the verdict returned. And the action of the trial court, who saw and heard the witnesses, in overruling defendant's motion for a new trial, will not be disturbed.
Finding nowhere any prejudicial error, the judgment is affirmed.
Affirmed.